      Case 2:19-cv-02168-DGC Document 29 Filed 07/17/20 Page 1 of 4




 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   David Lee Frater,                                   No. CV-19-02168-PHX-DGC (MHB)
10                         Movant/Defendant,             No. CR-14-01517-PHX-DGC
11   vs.
12   United States of America,                            ORDER

13                         Respondent/Plaintiff.
14
15
16          David Frater filed a request for an “independent panel rehearing,” before three
17   judges, of the dismissal of his § 2255 motion to vacate his sentence in Case No. CR-14-
18   01517. Doc. 24.1 Because the court of appeals sits in panels of three judges and there is
19   no procedure for a three-judge district court panel in a case such as this, the Court construed
20   the request as a notice of appeal and directed the Clerk to docket it as such. Doc. 25 (citing
21   CR Doc. 136 (Ninth Circuit order construing a similar request as a notice of appeal); In re
22   Sweet Transfer & Storage Inc., 896 F.2d 1189, 1193-94 (9th Cir. 1990) (a document not
23   formally denominated a notice of appeal may be treated as one if it evinces the intent to
24   appeal)). The Ninth Circuit received the notice of appeal on June 26, 2020. Doc. 27.
25          Frater has now filed a motion stating that he refuses to accept an appeal as a
26   substitute for his request for an independent panel rehearing, and requesting that the notice
27
            1
             Citations to documents in the criminal case are denoted “CR Doc.” Citations are
28   to page numbers attached to the top of pages by the Court’s electronic filing system.


                                                   1
          Case 2:19-cv-02168-DGC Document 29 Filed 07/17/20 Page 2 of 4




 1   of appeal be withdrawn. Doc. 28 at 1. The Court accordingly will withdraw the notice of
 2   appeal and consider Frater’s request for an independent panel rehearing on the merits.
 3   I.       Background.
 4            Frater pled guilty to one count of possession of child pornography in violation of 18
 5   U.S.C. §§ 2252 and 2256. CR Docs. 75, 131. On May 9, 2016, the Court sentenced him
 6   to 125 months in prison followed by lifetime supervised release. CR Doc. 174. The Ninth
 7   Circuit upheld the plea and sentence. CR Doc. 171; United States v. Frater, 735 Fed.
 8   App’x 467 (9th Cir. 2018).
 9            Frater asserted four grounds for relief in his § 2255 motion: (1) the New Zealand
10   police department unlawfully searched and seized his home computer; (2) the law requires
11   that the government produce a minimum of three verified pornographic images of children
12   who have been identified as victims; (3) unverified secondary evidence was presented in a
13   superseding indictment; and (4) outlawing sexually explicit photographs of children
14   propagates crimes against them by repressing information the public needs to identify
15   victims and perpetrators. Doc. 1 at 4-8. Magistrate Judge Michelle Burns issued a report
16   recommending that the motion be denied because none of Frater’s grounds for relief
17   concerned the voluntary and intelligent acceptance of his plea agreement. Doc. 15 at 2-3;
18   see also CR Doc. 103; United States v. Frater, No. CR-14-01517-PHX-DGC, 2016 WL
19   795839, at *4 (D. Ariz. Mar. 1, 2016) (denying Frater’s motion to withdraw his guilty plea).
20   The Court agreed with Judge Burns and denied Frater’s motion. Doc. 22. The Clerk
21   dismissed this action on April 30, 2020. Doc. 23.
22   II.      Frater’s Request for an Independent Panel Rehearing.
23            Frater claims that the Court’s order denying his § 2255 motion is “prejudicial,
24   biased, flawed, [and] filled with multiple judicial errors and misstatements[,]” and requests
25   an “independent panel rehearing.” Doc. 24 at 1.2 Frater cites no rule or legal authority in
26
27            2
             Frater makes other unfounded and offensive accusations about the undersigned
     and both the defense and government attorneys. Id. at 1-3. The accusations are wholly
28   inappropriate and will not be recounted or addressed in this order.


                                                    2
       Case 2:19-cv-02168-DGC Document 29 Filed 07/17/20 Page 3 of 4




 1   support of his request. This is not surprising because there is no legal rule or procedure
 2   allowing for an independent panel rehearing at the district court level of a § 2255 motion.
 3   Frater’s request for an independent panel rehearing will be denied.
 4           To the extent Frater’s request can be deemed a motion for reconsideration of the
 5   dismissal of his § 2255 motion, it will also be denied. Motions for reconsideration are
 6   disfavored and should be granted only in rare circumstances. See Stetter v. Blackpool, No.
 7   CV 09-1071-PHX-DGC, 2009 WL 3348522, at *1 (D. Ariz. Oct. 15, 2009). A motion for
 8   reconsideration will be denied “absent a showing of manifest error or a showing of new
 9   facts or legal authority that could not have been brought to [the Court’s] attention earlier
10   with reasonable diligence.” LRCiv 7.2(g)(1); see United Nat’l Ins. Co. v. Spectrum
11   Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009). Frater has failed to make this showing.
12           Judge Burns found that, in accepting the 2016 plea agreement, Frater “clearly and
13   expressly waived his right to bring an appeal or collateral attack and, as such, has waived
14   his claims raised in his § 2255 Motion[.]” Doc. 15 at 3. Frater objected to this finding,
15   arguing that his plea agreement was “non-binding” because the Court failed to sign and file
16   it. Doc. 18 at 1, 3. Contrary to Frater’s contention, the plea agreement was accepted
17   without objection at his sentencing on May 9, 2016, and the plea agreement was signed by
18   the Court and filed on that date. Doc. 22 at 3 (citing CR Docs. 131, 165 at 9).
19           After receiving Judge Burns’ recommendation, the Court reviewed the record de
20   novo and concluded that Frater understood the waiver and entered his plea knowing that
21   he would not be permitted to collaterally attack his conviction and sentence. Id. at 3-4.
22   The Court accepted Judge Burns’ recommendation and denied Frater’s § 2255 motion.
23   Id. at 4.
24           Frater asserts that shortly after signing the plea agreement, he realized he had made
25   a mistake and thereafter sought to withdraw his guilty plea. Doc. 24 at 5. He claims to
26   have an “absolute right to withdraw for any reason or no reason[.]” Id. The Court held a
27   hearing on Frater’s motion to withdraw his guilty plea and denied the motion, finding that
28   he presented no fair and just reason for requesting the withdrawal as required by Rule 11


                                                   3
      Case 2:19-cv-02168-DGC Document 29 Filed 07/17/20 Page 4 of 4




 1   of the Federal Rules of Criminal Procedure. CR Doc. 103 at 2-7; see Fed. R. Crim. P.
 2   11(d)(2)(B).
 3          Frater has not shown that the Court committed manifest error in this regard or in
 4   accepting Judge Burn’s recommendation, and his unfounded accusations of judicial bias
 5   and misconduct provide no basis for reconsidering the Court’s prior rulings.
 6          IT IS ORDERED:
 7          1.      Frater’s motion to withdraw the notice of appeal (Doc. 28) is granted. The
 8   Clerk is directed to withdraw the notice of appeal (Doc. 26) and notify the Ninth Circuit of
 9   the withdrawal.
10          2.      Frater’s request for an “independent panel rehearing” of the dismissal of his
11   § 2255 motion (Doc. 24) is denied.
12          Dated this 16th day of July, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  4
